Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00784-CV

                                   IN RE AUTOZONE TEXAS, L.P.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 12, 2014, relator filed a petition for writ of mandamus complaining of the

trial court’s denial of relator’s request to conduct an independent medical examination of the

plaintiff in the underlying personal injury case. The court has considered relator’s petition for writ

of mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-04216, styled Lucio Herrera v. Autozone Texas, L.P., Individually
and d/b/a Autozone, pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña
presiding.